METHOD FOR THE PRODUCTION OF THIN-FILM LITHIUM-ION MICROBATTERIES AND RESULTING MICROBATTERIES

Primary Examiner: Gary Harris 		Art Unit: 1727       December 1, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings were received on 05/13/2019.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 20-22, 25-28, 31-34 & 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldner et al. US 6,982,132.
 	As to Claim 20, Goldner discloses an all-solid-state, thin film battery (see abstract), comprising: a multi-stack (see figure 3) including , in succession: a cathode current collector film (130); a cathode film (160); an electrolyte film (LiPON electrolyte); an anode film (140); and an anode current collector film (130, shared current collector), wherein said cathode film, said electrolyte film, and said anode film, each has an inherent porosity of less than 20% (this feature is inherent given the stackable thin film electrochemical cell is non-porous (see Claim 1, Col. 14, Lines 11-65). MPEP 2112.
 	As to Claim 21, Goldner discloses the all-solid-state, thin film battery of claim 20, wherein all cathode and anode current collector films are made of aluminum (Col. 8, Lines 20-54). 
 	As to Claim 22, Goldner discloses the all-solid-state, thin film battery of claim 21, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 1-3). 
 	 
 	As to Claim 25, Goldner discloses the all-solid-state, thin film battery of claim 20, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 1-3).
 	As to Claim 26, Goldner discloses an all-solid-state, thin film battery, comprising: a multi-stack including, in succession: a cathode current collector film; a cathode film; an electrolyte film; an anode film; and an anode current collector film, wherein said cathode film, said electrolyte film, and said anode film (see for instance figure 2, Col. 8, Lines 20-54 & Col. 14, Lines 16-29), each has an inherent porosity of less than 5% 
 	As to Claim 27, Goldner discloses the all-solid-state, thin film battery of claim 26, wherein all cathode and anode current collector films are made of aluminum (Col. 8, Lines 20-54). 
 	As to Claim 28, Goldner discloses the all-solid-state, thin film battery of claim 27, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 
 	As to Claim 31, Goldner discloses the all-solid-state, thin film battery of claim 26, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3).
 	As to Claim 32, Goldner discloses an all-solid-state, thin film battery, comprising: a multi-stack including, in succession: a cathode current collector film; a cathode film; an electrolyte film; an anode film; and an anode current collector film, wherein one or more of said cathode film, said electrolyte film (see for instance figure 2, Col. 8, Lines 20-54 & Col. 14, Lines 16-29), and said anode film has an inherent porosity of less than 10% (disclosed as dense and non-porous, which inherently would have a porosity of less than 10%, see Col. 6, Lines 10-140).  See MPEP 2112. 
 	As to Claim 33
 	As to Claim 34, Goldner discloses the all-solid-state, thin film battery of claim 33, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 
 	As to Claim 37, Goldner discloses the all-solid-state, thin film battery of claim 32, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claims 23-24, 29-30 & 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goldner et al. US 6,982,132 in view of Noda et al. US 2005/0014071.

 	As to Claim 23, Goldner discloses the all-solid-state, thin film battery of claim 20.

 	Goldner is silent regarding wherein all cathode and anode current collector films are made of an electro-polished aluminum foil. 
 	However, Noda discloses a secondary battery (see abstract and title) where the current collector includes aluminum and is polished to provide a preferred roughness utilizing such techniques as electrolytic polishing [0115].
 	It would have been obvious to one having normal skill in the art to utilize a cathode and anode current collector films that are made of an electro-polished aluminum foil motivated to provide a preferred roughness and ultimately provide an improvement to the bonding of the active layer as taught in Noda.
 	Further, the product by process limitation is considered but is not limited to the recited steps only the structure.  See MPEP 2113 [R-1].
 	As to Claim 24, Goldner discloses the all-solid-state, thin film battery of claim 23, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 
 	In this regard, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode is significant. In re Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431. (See MPEP 2144.04 [R-1] Legal Precedent as Source of Supporting Rationale).

 	As to Claim 29, Goldner discloses the all-solid-state, thin film battery of claim 26.
 	Goldner is silent to wherein all cathode and anode current collector films are made of an electro-polished aluminum foil. 
 	However, Noda discloses a secondary battery (see abstract and title) where the current collector includes aluminum and is polished to provide a preferred roughness utilizing such techniques as electrolytic polishing [0115].
 	It would have been obvious to one having normal skill in the art to utilize a cathode and anode current collector films that are made of an electro-polished aluminum foil motivated to provide a preferred roughness and ultimately provide an improvement to the bonding of the active layer as taught in Noda.
 	Further, the product by process limitation is considered but is not limited to the recited steps only the structure.  See MPEP 2113 [R-1].

 	As to Claim 30, Goldner discloses the all-solid-state, thin film battery of claim 29, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 
 	In this regard, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode is significant. In re Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431. (See MPEP 2144.04 [R-1] Legal Precedent as Source of Supporting Rationale).
 	As to Claim 35, Goldner discloses the all-solid-state, thin film battery of claim 32.
 	Goldner is silent to wherein all cathode and anode current collector films are made of an electro-polished aluminum foil. 
 	However, Noda discloses a secondary battery (see abstract and title) where the current collector includes aluminum and is polished to provide a preferred roughness utilizing such techniques as electrolytic polishing [0115].
 	It would have been obvious to one having normal skill in the art to utilize a cathode and anode current collector films that are made of an electro-polished aluminum foil motivated to provide a preferred roughness and ultimately provide an improvement to the bonding of the active layer as taught in Noda.
 	Further, the product by process limitation is considered but is not limited to the recited steps only the structure.  See MPEP 2113 [R-1].

 	As to Claim 36, Goldner discloses the all-solid-state, thin film battery of claim 35, wherein the electrolyte film covers a respective edge of the anode film and the cathode film, at least on one side (see figures 2 & 3). 

In this regard, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode is significant. In re Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 73 USPQ 431. (See MPEP 2144.04 [R-1] Legal Precedent as Source of Supporting Rationale).


Still further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

6.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727